Citation Nr: 0019075	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-05 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1948 to 
November 1952.  He died on November [redacted], 1997.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997; the death 
certificate listed the cause of death as cerebrovascular 
accident.  

2.  At the time of his death, the veteran's service-connected 
disabilities included headaches as a residual of a brain 
concussion, and a deforming scar on the right forehead; the 
combined rating for the disabilities was 20 percent.  

3.  The appellant has not submitted any competent evidence to 
show that the veteran's service-connected disabilities were 
causally related to his death from a cerebrovascular 
accident; the claim is not plausible under the law.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was 
involved in an airplane accident in December 1951.  It was 
noted that he had been asleep at the time of the accident so 
he did not know whether he was unconscious for any period of 
time.  Initially, he left the plane and had no pain.  He was 
able to walk without difficulty, but he had a laceration on 
his right forehead.  The following day, he experienced an 
onset of a generalized headache, as well as some giddiness.  
There was no nausea, vomiting, or visual, sensory or motor 
symptoms.  He was admitted to the Salamanca District Hospital 
two days after the accident.  X-rays of his skull were taken 
and the laceration was sutured.  His hospital course was 
reported to be uneventful and without apparent complication.  
The diagnosis was cerebral concussion.  

In January 1952, the veteran was admitted to the VA Hospital 
in Buffalo, New York, for a complete diagnostic work-up.  The 
initial impression was post-traumatic cerebral edema.  
Examination of the head and neck was negative with the 
exception of a sutured laceration on the right forehead, and 
tenderness over the right auricle and mastoid area.  An X-ray 
of the skull revealed that the bones were symmetrical, and 
there was no evidence of increased intracranial pressure or 
abnormal calcifications.  The pineal was not calcified and 
the pituitary fossa were within normal limits.  He continued 
to complain of persistent and frequent headaches in the right 
occipital area.  The final diagnosis was cranial cerebral 
trauma secondary to injury; extent and degree undetermined; 
treated and improved.  He was discharged on January 11, 1952, 
with the recommendation that he be transferred to a Naval 
hospital for further treatment.  

The veteran was admitted to a Naval hospital on January 12, 
1952.  The admitting diagnosis was a concussion of the brain.  
Neurological evaluation revealed that the cranial nerves, and 
coordination were intact.  Equilibrium was unimpaired, and 
muscle tone and strength were normal.  Superficial and deep 
tendon reflexes were also normal.  Sensation was normal and 
intact to all modalities.  An X-ray of the skull showed no 
definite evidence of any abnormality, and there was no 
fracture.  Cerebro-spinal studies were within normal limits.  
An electroencephalogram (EEG) was reported to be normal.  
Subsequently, it was noted that the scar on the veteran's 
forehead was markedly depressed and widely removed.  It was 
also adherent to the underlying outer table and in the 
adjacent areas there was a large amount of dirt and excess 
scar present.  An excision and debridement was performed and 
inspection of the bone revealed a normal outer table.  The 
dirt and scar tissue were scraped away and the wound was 
dressed and sutured.  The following day, he complained of a 
mild right temporal headache.  Several days later, the 
sutures were removed and the wound was noted to be well-
healed.  Upon the recommendation of the Chief of 
Neurosurgery, the veteran was granted two weeks of 
convalescent care and then discharged to normal duty.  His 
condition was reported to be improved.  

At a VA examination in June 1962, the veteran reported that 
he had infrequent generalized headaches since the plane 
accident in service.  The headaches typically were in the 
back of his head, with a steady ache which came to a peak and 
subsided rather quickly, usually after a few hours.  He also 
experienced an associated feeling of his skin being drawn 
taut over his temples.  Clinical evaluation revealed a 43/4 
inch scar across the hair line of his scalp.  The scar was 
thin and normal in color.  It was not adherent and there was 
no underlying bone defect.  The diagnosis was post-concussion 
headache.  It was noted that there was no evidence of 
intracerebral injury.  

In a June 1962 rating decision, the RO granted service 
connection for headaches as a residual of a brain concussion, 
and for a deforming scar on the right forehead.  Each 
disability was assigned a 10 percent rating.  

At a VA examination in June 1967, the veteran complained of 
occipital headaches and occasional dizzy spells.  Clinical 
evaluation revealed a 43/4 inch, non-adherent scar on the 
forehead which curved into the hairline.  The scar was well-
healed and there was no underlying bone defect.  There were 
no cerebellar signs present, and there was no diminution to 
light touch and pinprick except for an area about a half inch 
on either side of the scar.  He was able to repeat five 
numbers backwards, had no memory defects, and no difficulty 
with his concentration.  The diagnosis was disease of the 
brain due to residuals of cerebral concussion caused by head 
trauma manifested by occipital headaches and occasional dizzy 
spells, and moderate hypesthesia near the scar on the 
forehead.  

Private medical records from St. Francis Hospital of New 
Castle indicate that the veteran was admitted to that 
facility through the emergency room on August 9, 1997.  His 
chief complaints included blurred vision, an unsteady gait, 
disorientation, and some retrosternal chest pain.  It was 
noted that he had a past history of borderline hypertension.  
Physical examination revealed that his blood pressure was 
207/119.  He had left hemiparesis and left hemianopsia.  A CT 
scan showed a moderate-sized right parieto-occipital 
cerebrovascular accident, and probable mild focal bifrontal 
atrophy.  He was observed to have a petechial pruritic type 
rash on both lower extremities and some small gangrenous 
changes in the tip of both toes and feet.  A vasculitic 
process was suspected.  The diagnoses were:  acute 
cerebrovascular accident of the temporo-occipital region and 
parieto-occipital on the right side; gangrenous ulcers of the 
toes; pruritic rash; hypertensive crisis; and chest pain.  

The veteran was transferred to an outlying hospital and was 
an inpatient there from August 11-18, 1997.  A discharge 
summary from that period of hospitalization indicated that 
the veteran had a right middle cerebral artery and posterior 
cerebral artery watershed infarct.  He also had a right 
cerebellar lobe ischemic infarct and a probably left 
cerebellar lobe ischemic infarct.  It was noted that the 
infarcts involved relatively large vessels with an absence of 
small vessel lesions.  An echocardiogram did not show any 
evidence of infectious lesions.  A biopsy did not show any 
evidence of vasculitis, although there was platelet plugging.  
He was transferred back to St. Francis Hospital.  The final 
diagnoses were:  multiple cerebral infarcts; occlusion of the 
left posterior tibial artery; left hemiplegia; essential 
hypertension; and hypercoagulation state.  

A discharge summary from St. Francis Hospital indicates that 
the veteran was an inpatient at that facility from August 18-
23, 1997.  He received continued treatment for complications 
related to the cerebrovascular accident.  He was transferred 
to the Skilled Unit on August 23, 1997.  He was readmitted to 
the intensive care unit on August 28, 1997, with complaints 
of increasing drowsiness and weakness on the right side.  Two 
days prior to admission, his sensorium was obtunded.  He was 
arousable, but was unable to comprehend and follow commands.  
He became aphasic.  A CT of the head showed an extensive area 
of decreased attenuation involving the right cerebral 
hemisphere, with relative sparing of the frontal, occipital, 
and parasagittal regions.  A venous Doppler of the lower 
extremities showed extensive deep vein thrombosis involving 
the left lower extremity.  A lung scan showed a low 
probability for pulmonary embolism.  The impression was 
probable extension of a stroke, right side, hypercoagulable 
syndrome, accelerated hypertension, and hyperglycemia.  After 
treatment, he was transferred back to the Skilled Unit on 
September 18, 1997.  The transfer diagnoses were:  cerebral 
thromboses, with left hemiplegia; hypercoagulable syndrome; 
diabetes mellitus, probably steroid induced; acute renal 
failure; accelerated hypertension; urinary tract infection; 
left side homonymous hemianopsia; and a neurogenic bladder.  

The veteran's death certificate shows that he passed away on 
November [redacted], 1997.  The immediate cause of death was listed 
as cerebrovascular accident.  No underlying or contributory 
causes were noted.  

II.  Analysis

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  See also Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  Service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

The threshold question to be addressed is whether the 
appellant has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If she has not, the claim must fail, and there is no 
further duty to assist in any development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  
See Morton v. West, 12 Vet. App. 477, 480 (1999) (noting that 
the Federal Circuit, in Epps v. Gober, supra, "rejected the 
appellant's argument that the Secretary's duty to assist is 
not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet. App. 184 
(1999) (en banc order).

A claim for service connection for cause of death, like a 
claim for service connection for disability by a living 
veteran, must be well grounded.  Johnson v. Brown, 8 Vet. 
App. 423, 426 (1995).  Furthermore, in order to establish 
that a claim for service connection is well grounded, there 
must be competent evidence of:  
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc), citing 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table), and Epps, supra.  
"Although the claim need not be conclusive, the statute 
[38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999).  Nevertheless, the last two requirements must be 
supported by the evidence of record in order to well ground 
the claim.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Essentially, the appellant asserts that the veteran's 
service-connected residuals from the brain concussion he 
sustained in service caused or contributed to cause his death 
from a cerebrovascular accident.  However, she has not 
presented any competent medical evidence which shows a 
relationship between his service-connected disabilities and 
his death from a cerebrovascular accident.  We are mindful 
that the veteran's service-connected disabilities involved 
head and brain trauma.  Nevertheless, it may not 
automatically be concluded that there was a relationship 
between the in-service trauma and the cerebrovascular 
accident in the absence of a medical statement supporting 
that assertion.  Therefore, although we are very sympathetic 
with the appellant's loss of her husband, we find a lack of 
competent medical evidence to support a well-grounded claim 
of service connection for the cause of the veteran's death.  
Accordingly, the claim must be denied.  

We have carefully considered the contentions of the appellant 
and, to the extent that she is offering her own medical 
opinion, we note that the record does not indicate that she 
has any professional medical expertise.  See King, supra.  
Therefore, her assertions of medical causation, sincere 
though they may be, are not probative, because lay persons 
are not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus:); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu, Voerth, Grottveit, supra.  

Finally, the Board notes that, the Court has held that when a 
claimant fails to submit a well-grounded claim under 38 
U.S.C.A. § 5107(a) (West 1991), VA has a duty under 38 
U.S.C.A. § 5103(a) (West 1991) to advise the claimant of the 
evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  It appears that the veteran's terminal 
hospitalization report for the period from September 18, 1997 
to November [redacted], 1997, has not been associated with the claims 
folder.  However, the records pertaining to the veteran's 
illness prior to this period thoroughly discussed the 
veteran's condition, and the appellant has not alleged that 
any physician or medical professional who treated the veteran 
during his final hospitalization rendered an opinion on the 
specific matter initially needed to establish a well grounded 
claim in this case.  Therefore, the Board finds that there 
has been no violation of Robinette.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

